Citation Nr: 0919081	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-19 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for eye disability, claimed as 
vision loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to 
August 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The Board views the 
appeal as arising from a January 2005 rating decision.  A 
notice of disagreement was received in December 2005, a 
statement of the case was issued in May 2006, and a 
substantive appeal was received in May 2006.   


FINDINGS OF FACT

1.  By rating decision in May 2002, the RO denied the 
Veteran's application to reopen his claim to entitlement to 
service connection for vision loss; a timely notice of 
disagreement was not received to initiate an appeal from that 
determination.

2. Evidence received since the May 2002 rating decision by 
itself or in conjunction with the evidence previously 
assembled, raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision that denied service 
connection for vision loss is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for eye 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  

The Veteran's claim for service connection for vision loss 
was originally denied by way of a May 2002 rating decision.  
The Veteran failed to file a timely notice of disagreement.  
Consequently, the May 2002 decision became final.  The basis 
for the denial was the fact that the VA medical records 
failed to reflect any treatment for vision loss.  The claim 
was denied due to lack of evidence of a current disability.   

The Board notes that in a rating decision in November 2005 
and in the May 2006 statement of the case, the RO reopened 
the Veteran's claim and then denied it on a de novo basis 
(again, on the basis that the Veteran's disability was 
congenital and developmental). 

The Board notes that despite the determination made by the 
RO, the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Evidence on record at the time of the May 2002 rating 
decision consisted of the service treatment records and 
correspondences from the Veteran.    

Evidence submitted since the January 2005 rating decision 
includes outpatient treatment records dated February 2005 to 
March 2007, a VA examination report dated May 2005, and 
internet articles regarding vision under adverse conditions.  
The May 2005 examination report reflects diagnoses of 
cataracts (left eye); ocular hypertension (both eyes); and 
refractive error/presbyopia.     

The Board finds that this new evidence of additional eye 
disabilities (cataracts and ocular hypertension); raises a 
reasonable possibility of substantiating the claim; and 
therefore constitutes new and material evidence.  The 
Veteran's claim is therefore reopened.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
certain notice and assistance to a claimant for VA benefits.  
See generally 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  A discussion of compliance with VCAA is not 
necessary at this time since it is anticipated that any VCAA 
deficiencies will be remedied by the directions set forth in 
the remand section of this decision. 


ORDER

The Veteran's claim of service connection for eye disability 
is reopened.  To this extent, the appeal is granted, subject 
to the directions set forth in the remand section of this 
decision.  


REMAND

As noted above, prior to service, the Veteran had a 
disability in the form of vision loss that required 
corrective lenses.  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter 
II, para. 11.07.  In the present case, it appears from recent 
evidence that the Veteran now suffers from additional eye 
disorders not contemplated in the earlier VA determinations.  
Under the circumstances, the Board believes additional 
development is necessary to assist the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
eye examination for the purpose of 
determining the nature, etiology and 
severity of all current eye disorders.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  Any medically 
indicated special tests and studies 
should be accomplished, and all current 
eye disorders should be clearly reported. 

As to each current eye disorder found on 
examination, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) related to the Veteran's 
active duty service.    

A rationale for all opinions expressed 
should be given.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for eye disability.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.           
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


